SEAMAN, Circuit Judge (concurring).
I concur in the conclusion of the foregoing opinion that the appellee is entitled to relief through a decree as therein directed, but rest concurrence on the express contract of the appellants (in evidence) to assign and place, for benefit in their joint enterprise, such• inventions as were made by either in the course of promotion. Under the line of authorities cited in the opinion, I believe no other relation of the parties (fiduciary or contractual) in their undertaking can sanction such relief, nor furnish support therefor, beyond the undoubted weight of the evidence thereunder in corroboration of the testimony that inventions made were to be assigned. In reference to the proof of express contract, I am not impressed with doubt of the sufficiency of the appellee’s testimony, if accepted as the true version, to constitute an enforceable contract, as it becomes well defined under the evidence. Its credibility is supported, both by the circumstantial evidence and by the finding of the master; but I have hesitated over its acceptance on the question of admissibility — whether it may not tend to vary the written contracts in suit. On re-examination of the evidence, however, I am satisfied that the several license agreements referred to were portions only of their general agreement for the enterprise, and were neither understood nor intended to embrace their various mutual undertakings, resting on other evidence in the case. Thus the testimony became admissible and supports the decree as directed.